Appeal from a judgment of the Rensselaer County Court, rendered May 17, 1974, convicting the defendant, upon his plea of guilty, of the crime of manslaughter in the first degree and sentencing him to a minimum of eight and one-third years and a maximum of 25 years. The defendant was indicted by the Rensselaer County Grand Jury on the 23d day of October, 1969, charged with murder in the first degree. On a jury trial in the County Court of Rensselaer County, defendant was found guilty of manslaughter in the first degree and felony murder. The judgment of conviction was reversed by this court (People v Malinowski, 43 AD2d 189). On April 25, 1974, the County Court of Rensselaer County accepted defendant’s plea to manslaughter, first degree in full satisfaction of the charges then pending against him and sentenced defendant to an indeterminate term for a maximum term not to exceed 25 years and a minimum term of not less than eight and one-third years. The record establishes that the court was justified in accepting defendant’s plea. The record establishes that defendant understood the consequences of his plea and there was no claim of innocence and that the sentence was not harsh or excessive. Moreover, the record discloses that the court adequately set forth its reason for imposing a minimum sentence as mandated by section 70.00 (subd 3, par [b]) of the Penal Law (People v Kenyon, 35 AD2d 749). Accordingly, the judgment should be affirmed. Judgment affirmed. Sweeney, J. P., Kane, Main, Larkin and Reynolds, JJ., concur.